Exhibit 10.1

TERMINATION AGREEMENT

THIS AGREEMENT is made as of December 6, 2017 (the “Effective Date”),

BETWEEN:

EACH OF THE SHAREHOLDERS SET FORTH IN EXHIBIT A (each a “Shareholder” and
collectively, the “Shareholders”);

- and –

MITEL NETWORKS CORPORATION, a corporation existing under the Canada Business
Corporations Act (the “Corporation”).

RECITALS:    

 

A. The Shareholders and the Corporation are parties to a shareholders agreement
dated as of April 27, 2010 (as may be amended, restated or replaced from time to
time, the “Shareholders Agreement”) providing for the management of the
Corporation and granting certain rights and obligations with respect to the
ownership of shares in the capital of the Corporation.

 

B. Section 7.1 of the Shareholders Agreement provides that the rights and
obligations of the Francisco Partners Group and the Matthews Group,
respectively, cease on the date the Francisco Partners Group and the Matthews
Group, respectively, fails to beneficially own (as determined pursuant to Rule
13d-3 promulgated under the Exchange Act) at least 5% of the outstanding Common
Shares.

 

C. Neither the Francisco Partners Group nor the Matthews Group beneficially own
at least 5% of the outstanding Common Shares.

THEREFORE the Shareholders and the Corporation agree as follows:

 

1. Defined Terms

Capitalized terms used but not defined in this Agreement shall have the meaning
given to such terms in the Shareholders Agreement.

 

2. Termination

Effective as of the Effective Date, the Shareholders Agreement will be and is
terminated, provided that:

 

  (a) such termination of the Shareholders Agreement shall not affect or
prejudice any rights or obligations which have accrued or arisen under the
Shareholders Agreement prior to the Effective Date, and such rights and
obligations shall survive the termination of the Shareholders Agreement; and



--------------------------------------------------------------------------------

  (b) the provisions of Article 10 [Confidentiality] of the Shareholders
Agreement shall survive the termination of the Shareholders Agreement for a
period of two years.

 

3. Entire Agreement

This Agreement constitutes the entire agreement between the parties hereto and
supersedes any prior agreements between them with respect to the subject matter
of this Agreement. There are no representations, warranties, agreements,
arrangements or understandings, either verbal or written, between the parties
relating to the subject matter contemplated by this Agreement that is not
expressed herein.

 

4. Severability

This Agreement is intended to be performed in accordance with, and only to the
extent permitted by, all applicable laws. If any provisions of this Agreement,
or the application thereof to any person or circumstances shall, for any reason
and to any extent, be invalid or unenforceable, the remainder of this Agreement
and the application of such provision to other persons or circumstances shall
not be affected thereby, but rather shall be enforced to the greatest extent
permitted by applicable laws.

 

5. Further Assurances

All of the parties will do all things, execute all instruments and documents and
take such actions as are within their power or control, which are reasonably
necessary or desirable to carry out the terms and provisions of this Agreement
and the transactions described herein.

 

6. Enurement

This Agreement shall enure to the benefit of and be binding upon the parties
hereto, their respective heirs, executors, administrators, successors and
assigns.

 

7. Applicable Law

This Agreement is a contract made under and shall be governed by and construed
in accordance with, the laws of the Province of Ontario and the federal laws of
Canada applicable therein.

 

8. Counterparts

This Agreement may be executed in counterparts and by means of facsimile or
portable document format (PDF), each of which when so executed and delivered
shall be an original, but all such counterparts shall together constitute one
and the same instrument.

[Signature pages follow.]

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS OF WHICH the Parties have duly executed this Agreement.

 

MITEL NETWORKS CORPORATION By:  

/s/ Greg Hiscock

Name:   Greg Hiscock Title:   General Counsel & Corporate Secretary

 

ARSENAL HOLDCO I, S.A.R.L. By:  

/s/ Tom Ludwig

Name:   Tom Ludwig Title:   Authorized Representative

 

ARSENAL HOLDCO II, S.A.R.L. By:  

/s/ Tom Ludwig

Name:   Tom Ludwig Title:   Authorized Representative

 

WESLEY CLOVER INTERNATIONAL CORPORATION By:  

/s/ Paul Chiarelli

Name:   Paul Chiarelli Title:   President and C.O.O.

 

/s/ Terence H. Matthews

Terence H. Matthews



--------------------------------------------------------------------------------

SCHEDULE A

SHAREHOLDERS

Arsenal Holdco I, S.A.R.L.

Arsenal Holdco II, S.A.R.L.

Wesley Clover International Corporation

Terence H. Matthews